Citation Nr: 1625487	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected temporomandibular joint dysfunction (TMJ).

2.  Entitlement to an increased rating in excess of 10 percent for service-connected coronary artery disease (CAD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to January 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is in the Veteran's file. 

The Board has also included the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed for the claims in this case.


With regard to the Veteran's claim for an increased rating for TMJ, the Veteran reported at his May 2016 videoconference hearing that he suffered from constant ear drum pain.  He noted his pain as a 10.  He also stated that if he talked too much or opened his mouth too wide, his jaw would lock.  He testified that his jaw locked on a daily basis.  He reported having trouble eating.  He also noted taking medication and using a brace in his mouth to stop his jaw from locking.      

The Board notes that the last time the Veteran was afforded a VA examination for his TMJ disability was in August 2012.  Because there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate his claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995).

With regard to the Veteran's claim for an increased rating for CAD, the Veteran reported at his May 2016 videoconference hearing that he constantly suffered from shortness of breath, fatigue and weakness.  He noted having fallen due to weakness.  He also noted that he could not play basketball due to weakness, and that he could not lift weights more than 10 minutes because he could not sustain the activity.  He stated that he used a rescue inhaler.  The Veteran also reported that his last examination was inadequate as the VA examiner did not complete a metabolic equivalents (METs) study.  He further noted that his current condition interfered with his ability to work.  

The record raises the question as to the current severity of his service-connected CAD.  As such, the issue must be remanded to afford him a new VA examination to determine the current severity of his CAD, as well as his employability due to his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In light of Rice and the remand of the claim for a higher rating for his service-connected TMJ and CAD disabilities, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The record shows that the Veteran submitted private treatment records and a waiver of initial RO consideration following his May 2016 videoconference hearing.  Relevant ongoing VA medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the VA Community Based Outpatient Clinic in Pensacola, Florida dating since January 2015 and any other VA medical facility from which the Veteran receives treatment.  

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and severity of his service-connected TMJ disability.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.

After examining the Veteran and reviewing the record, the examiner should identify all symptomatology attributable to the Veteran's service-connected TMJ.  The examiner should assess the severity of each symptom and specifically note whether and to what extent the TMJ disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  The VA examiner should comment on the Veteran's assertion of daily locking of his jaw.  

The report of examination should include an explanation for all opinions rendered.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected CAD disability.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.

The examiner is to conduct all necessary tests and studies.  The examiner should specifically describe the Veteran's workload in METs and the resulting symptoms and provide an ejection fraction reading.  In addition, the examiner should offer an opinion as to the level of occupational impairment caused by the Veteran's service-connected CAD.

The report of examination should include an explanation for all opinions rendered.

4.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




